Case 6:19-mj-01088-TBS Document1 Filed 02/12/19 Page 1 of 8 PagelD 1

SEALED SEALED

AQ 442 (Rev, 01/09) Artest Warrant

UNITED STATES DISTRICT COURT
for the

Southern District of Florida

 

United States of America } / .
v. ) -
) Case No. UY () b \4 / /
; ZYHEEM IAN SMITH, oo ) ¢ a za
Defendant. )
ARREST WARRANT
To: Any authorized Jaw enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name af person to be arrested) © ZYHEEM IAN SMITH ,

who is accused of an offense or violation based on the following document filed ‘with ‘the court:

 

CO Indictment O Superseding Indictment C Information (J Superseding Information w% Complaint

(1 Probation Violation Petition © Supervised Release Violation Petition (J Violation Notice © Order of the Court

This offense is briefly described as follows:
Conspiracy to commit Hobbs act robbery, in violation of Title 18, United States Code, Section 1951(a).

Date: 02/06/2019 ne he ca oS bith. .

Issuire: officer's signature

_Fort Lauderdale, Florida ALICIA O. VALLE, U. Ss. MAGISTRATE JUDGE a

rene to be a true and

correst.cgp’ nt on fie
Adgeta-E. Noble: Cl

Return OS District Gourk -
rh OGtrict of Florida i
This warrant was received on (date) __...., and the person es fy M\A_

al (city and “ATE ORM: AT} ON-GOPY- ONLY.-- i Se >Peenty Fass

Dae

Date: KE RETHR
. MA N ON ~~ "Arresting officerdAignature _

ORIGINAL WARRANT WITH A ect ah
UNITED STATES MARSHAL ~ Ses _ Ay ae

City and state:

 

 

 

 

 

 

 

 

 

 
Case 6:19-mj-01088-TBS Document1 Filed 02/12/19 Page 2 of 8 PagelD 2

SEALED SEALED

AO 4432 (Rev 01/09) Anest Warrant

UNITED STATES DISTRICT COURT
for the

Southern District of Florida

 

" United States of America } ; .
v. ) | iy Vf fall
) Case No. ty . Lp / /
__GEDEON JOSEPH, ) 4 al Z
Defendant. )
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) GEDEON JOSEPH ’
who is accused of an offense or violation based on the following document filed with the court:

J Indictment O Superseding Indictment Cl Information © Superseding Information wf Complaint

Probation Violation Petition © Supervised Release Violation Petition J Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to commit Hobbs act robbery, in violation of Title 18, United States Code, Section 1951{a).

Date: 02/06/2019 a L—___ Ola

fssuing offic icer's signature

City and state: _ Fort Lauderdale, Florida ALICIA O. VALLE, U.S. MAGISTRATE JUDGE

” Printed name and title

 

 

_Certitied to be a true and

 

 

 
 

 

 

 

Return correct cop ton file
A
This warrant was received on (dae) _____—————_, and the perspn wagarpes

istric} Court” ida ica 9
at (city and state) INFORMATION-GOPY { NI Y . LLL Lo Bi
Date: MAKE-RET URN ON Date PES

ORIGINAL WARRANT WITH | a
UNITED STATES MARSHAL ch Jesse _hetceh,

 

 

 

 

 

 

 

 

 
Case 6:19-mj-01088-TBS Document1 Filed 02/12/19 Page 3 of 8 PagelD 3

AO 9} (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Florida

 

United States of America ) ?
Vv. ) ( by / / i
ZYHEEM IAN SMITH, y — Lane'No. 4 = \/A ie
GEDEON JOSEPH, and )
WATVERLEY MORTIMER,
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)of = December 24,2018 __ inthe county of ___————s Broward in the
____ Southern Districtof Florida . the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1951(a) Conspiracy to Commit Hobbs Act Robbery
Certified and
correct cogy of the documeniton file
wr E. Noble, Clerk,
ee SS
EA horn Di

This criminal complaint is based on these facts:

 

Please see attached affidavit.
Date

 

 

 

% Continued on the attached sheet.

LF

/ Complainant's signature

SA Jessie Apaza, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

hs —
Date: 02/07/2019 Je Eceen EL Soec..

Judge's signature

City and state: Ft. Lauderdale, Florida Alicia O. Valle, U.S. Magistrate Judge

ee Printed name and title

 

 
Case 6:19-mj-01088-TBS Document1 Filed 02/12/19 Page 4 of 8 PagelD 4

I, Jessie Apaza, being first duly sworn, hereby depose and state as follows:

L I am a Special Agent for the Federal Bureau of Investigation (“FBI”) currently
assigned to the Violent Crimes/Fugitive Task Force in the Miami Division. Prior to my
assignment to the Violent Crimes/Fugitive Task Force, I was assigned to the Complex Financial
Crimes squad for three years. | have received training at the FBI Academy in Quantico, Virginia.
As a Special Agent for the FBI, I am responsible for conducting investigations of violations of
federal law. My current duties involve the investigation of a variety of violations of federal
offenses, including bank robberies, Hobbs Act robberies, extortion, and other violations of federal
law. I have been an FBI Special Agent since September 2015 and have been assigned to the
Miami Division since March 2016. Prior to my employment as a Special Agent with the FBI, I
worked as an FBI Investigative Specialist from June 2010 to September 2015 where I investigated
threats to national security.

os The facts in this Affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. The information sect forth
herein is provided for the purpose of establishing probable cause in support of a criminal complaint
charging ZYHEEM IAN SMITH, GEDEON JOSEPH, and WATVERLY MORTIMER with
conspiracy to commit Hobbs Act robbery, in violation of Title 18, United States Code, Section
1951. Because this Affidavit is submitted for the limited purpose of establishing probable cause,
it does not contain every fact known to me about the investigation.

a On December 24, 2018, at approximately 9:10 a.m., Sunrise Police officers
responded to an armed robbery at the Yard House restaurant at the Sawgrass Mills Mall, located
at 2610 Sawgrass Mills Circle, Sunrise, Florida. The investigation revealed that two black male

suspects arrived in the mall parking lot near the Yard House in a silver Hyundai Elantra

1
Case 6:19-mj-01088-TBS Document1 Filed 02/12/19 Page 5 of 8 PagelD 5

approximately one hour before the actual incident occurred. The car left and returned, and at
approximately 9:00 a.m., the Hyundai backed into a parking space directly in front of the rear
door to Yard House near the dumpster area. Thereafter, the two suspects exited the vehicle,
walked towards the dumpster area, and entered through the rear door of Yard House, as it was
opened by MORTIMER, a Yard House employee.

4, One suspect, later identified as SMITH, was a heavier set black male with short
dreads tucked underneath a dark colored face mask and was armed with a tan colored Glock 19X
style semi-automatic pistol and was not wearing gloves. The second suspect, later identified as
JOSEPH, was a thin-built black male with short dreads tucked underneath a skully cap and a
cloth covering his face, wearing black and white Nike brand shoes, and black baseball style
gloves. The robbery was recorded by Yard House security cameras.

5. Upon entering, SMITH and JOSEPH went directly upstairs towards the
manager’s office. Once upstairs, SMITH and JOSEPH encountered the manager who was
standing just outside an office. SMITH brandished the Glock 19X, pointed it at the manager,
and grabbed the manager’s cell phone out of his hand. SMITII and JOSEPH then forced the
manager at gunpoint to open a safe and place bills and deposit bags into a plastic bag. SMITH
told the manager to empty the safe or he would shoot the manager in the leg. After the bag was
filled, SMITH and JOSEPH exited through the same door they had entered, ran to the silver
Hyundai Elantra, and exited the mall parking lot, out of camera view. The total approximate
loss suffered by Yard House was $22,000.

6. MORTIMER was interviewed by law enforcement at the scene, and provided his
cellphone number and a home address in West Park, Florida. MORTIMER claimed he did not

know the individuals who committed the robbery.

2
Case 6:19-mj-01088-TBS Document1 Filed 02/12/19 Page 6 of 8 PagelD 6

ib After the robbery, law enforcement found the manager’s cellphone on the ground
behind the Yard House. Subsequent analysis revealed SMITH’s fingerprints on the manager’s
cellphone.

8. Law enforcement conducted a search of SMITH’s public social media accounts and
found an associated cellphone number for SMITH. Toll records for SMITH’s cellphone show
that on the morning of December 24, 2018, just prior to the robbery, SMITH called MORTIMER’s
cellphone three times. Specifically, SMITH placed a call to MORTIMER at 7:39 a.m. that lasted
for 5 seconds, another call at 7:40 a.m. that lasted 3 seconds, and a third call at 8:20 a.m. that lasted
7 seconds. Toll records also show that at approximately 5:50 a.m. on the morning of December
25, 2018, SMITH placed a call to MORTIMER that lasted approximately 17 minutes.

o, Cellsite records for SMITH’s phone show that in the early morning hours of
December 24, 2018, the phone travelled from Orlando, to the area of MORTIMER’s home in
West Park, and then to the vicinity of the Yard House in Sunrise, arriving at approximately 8:00
a.m., where it remained until shortly after the robbery, when it travelled back to the Orlando
area.

10. Toll booth photos were obtained from the Florida Department of Motor Vehicles
matching the known locations of SMITH’s cellphone. Those photos revealed a silver Hyundai
Elantra, matching the one used during the robbery, with a visible license plate. A search of that
license plate shows that the vehicle was rented from Unique Car Rental, in the Orlando area.

11. Accordin to SMITH’s public Facebook profiles, JOSEPH and MORTIMER are
“friends” with SMITH. On January 16, 2019, law enforcement observed a photo on SMITH’s

Facebook page of SMITH, JOSEPH and MORTIMER, along with an unidentified person, that

tu
Case 6:19-mj-01088-TBS Document1 Filed 02/12/19 Page 7 of 8 PagelD 7

was posted on January 10,2019. The photo was removed from SMITH’s Facebook page later
on January 16, 2019.

12. | MORTIMER’s public social media accounts show that he has an Instagram
handle of “Waffles_Clout” and a Facebook handle of “Zoe Waff.”

13. JOSEPH?’s public Facebook profile shows that JOSEPH matches the physical
appearance of the second suspect in the robbery. In addition, on his Instagram account,
JOSEPH posted several pictures of himself wearing the same distinct black and white Nike shoes
seen in the Yard House security video.

14. Records of chat sessions from SMITH’s Facebook Messenger account show that
on November 26, 2018, SMITH, JOSEPH, and MORTIMER eattdhoatad in a chat session in
which SMITH advised JOSEPH to “save 200 so we can get a rental to hit waffles kick in the
23rd or 24th.” Based on the context and my training and experience, I believe that SMITH was
advising JOSEPH to save $200 to pay for a rental car that could be used for a robbery of
MORTIMER’s workplace on either December 23 or December 24, 2018.

15. Records of chat sessions from JOSEPH’s Facebook Messenger account show that
in mid-December 2018, JOSEPH and MORTIMER exchanged messages regarding obtaining a
rental car for purposes of a “lick,” a term which, based on the context and my training and
experience, refers to a robbery.

16. On December 24, 2018, at approximately 8:19 a.m., SMITH sent MORTIMER a
message telling MORTIMER “we here.” At approximately 8:28 a.m., and MORTIMER told
SMITH that “The manager for the safe aaint here yet.” At approximately 9:00 a.m., SMITH

sent a message to MORTIMER saying “U gon open the door?” _ MORTIMER responded “Im
Case 6:19-mj-01088-TBS Document1 Filed 02/12/19 Page 8 of 8 PagelD 8

coming out at 9:07.” At approximately 9:16 a.m., MORTIMER sent a message to SMITH that
said “Throw the shirts away.”

17. Based on the information provided above, I respectfully submit that there is
probable cause to believe that on or about December 24, 2018, in Broward County, in the
Southern District of Florida, ZYHEEM IAN SMITH, GEDEON JOSEPH, and WATVERLY
MORTIMER did knowingly and willfully combine, conspire, confederate, and agree with each
other to obstruct, delay, and affect commerce and the movement of articles and commodities in
commerce, by means of robbery, as the terms “commerce” and “robbery” are defined in Title 18,
United States Code, Section 1951(b)(1) and (b)(3), in that the defendants did unlawfully plan and
agree to take United States currency and other property from the person and in the presence of a
person employed by the Yard House restaurant, located at 2610 Sawgrass Mills Circle, Sunrise,
Florida, a business and company operating in interstate and foreign commerce, against the will of
that person, by means of actual and threatened force, violence, and fear of injury to said person,

in violation of Title 18, United States Code, Section 1951(a)

Respectfully submitted,

 

Jessie Apaza
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me
this Ad ty of February, 2019, at
Fort Hauderdale, Florida

*

ALICIA O. VALLE.
UNITED STATES MAGISTRATE JUDGE
